DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-38 allowed as a result of Terminal Disclaimer filed on July 14, 2021.
3.	The closest relevant arts are Ng-Gee-Quan (6,319,298 B1) and Williams et al (2018/0209384 A1).
4.	Ng-Gee-Quan discloses a cone air filter (see Fig. 3) for a closed intake system of an internal combustion engine (col. 1, lines 5-9) comprising a base having a flange (unlabeled) configured to couple with the air intake duct of the internal combustion engine, a cap (3) comprising an apex portion of the cone air filter and configured to direct an intake airstream into the cone air filter (col. 1, lines 11-22), and a filter medium (see Fig. 3) disposed between the base and the cap (2) configured to remove contaminants and particulate matter from the intake airstream entering the air intake duct.  Ng-Gee-Quan shows in Fig. 3 that the flange can be plastic coupled to the air intake duct which is greater than the interior diameter of the flange (see Fig. 3) and the flange configured to be coupled with the intake duct via clamp (3 in Fig. 3), and the filter medium being pleated to increase surface area and the filter medium being any of the known material in the art of filtration such as paper, foam, cotton, woven or non-woven materials, or being treated with material to enhance filtering capability.
5.	Claims 21-38 of this instant patent application differ from the disclosure of either Ng-Gee-Quan (6,319,298 B1) or Williams et al (2018/0209384 A1) in that the base of a 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 19, 2021